Citation Nr: 0528625	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1957, from October 1958 to February 1963 and from August 1963 
to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for spinal stenosis with lumbar 
radiculopathy.

The veteran filed his original claim in February 1999.  
Following the rating decision of March 2000, the veteran 
filed a notice of disagreement (NOD) in October 2000 and 
timely perfected his appeal in May 2002.

This claim came before the Board in December 2002.  The Board 
remanded the claim back to the RO based upon the veteran's 
request for a hearing.

The veteran participated in a decision review officer (DRO) 
hearing in February 2003.  A transcript of that hearing has 
been associated with the claims folder.


REMAND

*	This claim is remanded to obtain a new VA orthopedic 
examination.

The veteran had a VA examination in November 2004, and the 
report of that examination included a medical opinion as to 
whether the veteran's arthritis is the result of an injury in 
service.  However, the veteran's claim encompasses 
considerably more than arthritis, and the current record does 
not include sufficient medical evidence to answer all the 
medical questions raised in the claim.

The problem raised by this claim is whether the veteran has a 
low back disability that is the result of a disease or injury 
he had in service. In order to properly resolve this claim, 
it is necessary to have adequate medical evidence with regard 
to each of the following matters:  First, the medical 
evidence must be sufficient to identify all the veteran's 
currently disabling conditions of the low back; and second, 
with specific reference to each of the veteran's currently 
disabling conditions of the low back, the medical evidence 
must be adequate to answer the question of whether that 
particular disabling condition is the result of a disease or 
injury in service.

The report of the examination of November 2004, which 
includes an opinion that is  limited to the veteran's 
arthritis, falls far short of providing the necessary medical 
evidence regarding this claim.  It is noteworthy that the 
RO's denial of the veteran's claim addressed the issue of 
whether service connection was warranted for disability 
resulting from "spinal stenosis with lumbar radiculopathy," 
not arthritis.  Furthermore, the treatment reports in the 
claims folder include references to disc disease, and the 
final supplemental statement of the case reports the issue as 
"spinal stenosis with lumbar radiculopathy," not arthritis.

The United States Court of Appeals for Veterans Claims long 
ago made it very clear that neither the RO nor the Board of 
Veterans' Appeals may use its own judgment in answering 
medical questions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Questions regarding such matters as the 
relationships among medical conditions such as arthritis, 
spinal stenosis, and disc disease are clearly the kinds of 
medical questions referred to by the Court in Colvin.  As 
noted by the Court, such questions must be resolved by 
weighing the opinions presented by competent medical experts.  

Therefore, further development of this case is necessary to 
obtain an adequate body of medical evidence on which to base 
a decision.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran must be scheduled for a 
VA examination.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  


The report of the examination must 
include responses to each of the 
following items:

A.  State the diagnoses of all the 
veteran's currently disabling low 
back conditions.

B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the entire 
record, as to whether the disorder 
is the result of a disease or injury 
the veteran had in service.  (For 
each of the veteran's current back 
disorders, the report must include 
explicit opinions as to whether the 
currently disabling condition is due 
multiple parachute jumps in 
service).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

